ALLOWABILITY NOTICE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-27 are allowed.
The following is an examiner’s statement of reasons for allowance:

Claim 1 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “wherein when the first read signal voltage is outside a voltage range of the pressed state of the key unit, the control unit increases the period of the scan signal by a first predetermined amount to obtain an adjusted scan signal” in addition to other limitations recited therein.

Claims 2-8 are allowed by virtue of their dependency from claim 1.

Claim 9 is allowed because the prior art of record fails to disclose or suggest a method including the limitation “wherein when the first read signal voltage is outside a voltage range of the pressed state of the key unit, the control unit increases the length of the delay period by a second predetermined amount to obtain an adjusted delay period” in addition to other limitations recited therein.

Claims 10-13 are allowed by virtue of their dependency from claim 9.

Claim 14 is allowed because the prior art of record fails to disclose or suggest an optical switch keyboard including the limitation “wherein when the first read signal voltage is outside a voltage range of the pressed state of one of the key units, the control unit increases the period of the scan signal by a first predetermined amount to obtain an adjusted scan signal” in addition to other limitations recited therein.

Claims 15-22 are allowed by virtue of their dependency from claim 14.

Claim 23 is allowed because the prior art of record fails to disclose or suggest an optical switch keyboard including the limitation “when the first read signal voltage is outside a voltage range of the pressed state of one of the key units, the control unit increases the length of the delay period by a second predetermined amount to obtain an adjusted delay period” in addition to other limitations recited therein.

Claims 24-27 are allowed by virtue of their dependency from claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure since it is the closest prior art of record to the applicant’s claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581. The examiner can normally be reached Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842